DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 contradicts claim 1.  Claim 1 is directed to a fuel tank “for a vehicle.”  The vehicle is not the subject of claim 1.  Claim 8 can’t further limit the vehicle of claim 1 because there is no vehicle in claim 1.  Claim 8 is not a combination claim.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 fails to further limit the fuel tank of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 1998-044874 (reference (‘874)) in view of Lyzohub (US 4852765).
Reference (‘874) discloses a fuel tank for a vehicle, the fuel tank comprising a plurality of chambers, the chambers fluidly connected to allow a flow of fuel between the chambers, wherein one of the containers includes an expandable rigid outer shell, wherein the expandable rigid outer shell 

    PNG
    media_image1.png
    677
    1056
    media_image1.png
    Greyscale

Reference (‘874) discloses the invention except for the flexible fluid container residing within the expandable outer shell.  Lyzohub teaches a rigid fuel tank with a flexible inner fluid container (bladder).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a flexible inner fluid container to the expandable rigid outer shell to provide a separation means between liquid fuel and an air space with the flexible inner container moving with the liquid fuel level to keep the air from being contaminated by fuel vapor and to keep the liquid fuel free of air contaminates.
Re claim 6, the outer component has a telescoping fit with the inner component.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference (‘874) in view of Lyzohub as applied to claim 1 above, and further in view of Roesler (US 2015/0076149).
The combination fails to disclose the latch mechanism.  Roesler is a telescoping container with outer sleeve 7 and inner sleeve 6 which teaches a latching mechanism (latching path 8 on inner sleeve and snap teeth 9 of outer sleeve) which lock the sleeves at various positions according to the need to adjust size.   It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the latching mechanism to allow for size and volume adjustment of the telescoping container and to allow the locking into position so that the user can be assured that the once adjusted the position will be retained without movement.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference (‘874) in view of Lyzohub as applied to claim 1 above, and further in view of Kleyn (US 5398839).
The combination fails to disclose the plastic material of the components because reference (‘874) doesn’t specify a material.  Kleyn teaches plastic outer shell halves (see column 1, lines 52-55).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the components of the outer shell to be plastic to provide lighter weight than metal, easy moldability and reduced manufacturing cost associated with molding from plastic as compared to metal fabrication, and readily available material.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference (‘874) in view of Lyzohub as applied to claim 1 above, and further in view of Bennett et al. (US 6550811) (Bennett).
The combination fails to disclose the tractor (farm or agricultural vehicle).  Bennett teaches a tractor with a fuel tank.  It would have been obvious to a person having ordinary skill in the art at the .

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














sjc /STEPHEN J CASTELLANO/                     Primary Examiner, Art Unit 3733